             Case 1:16-cv-01304-KG-KBM Document 81 Filed 09/03/20 Page 1 of 3



                             IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

                Plaintiff,

        v.                                                 Civ. No. 16-1304 KG/KBM

99,337 PIECES OF COUNTERFEIT NATIVE
AMERICAN JEWELRY,

72,620 PIECES OF COUNTERFEIT NATIVE
AMERICAN JEWELRY,

21,249 PIECES OF COUNTERFEIT NATIVE
AMERICAN JEWELRY,

$288,738.94 IN FUNDS FROM BANK OF AMERICA
ACCOUNT NO. -3826,

                Defendants-in-rem,

and

STERLING ISLANDS, INC. AND JAWAD KHALAF, INDIVIDUALLY
AL ZUNI GLOBAL JEWELRY AND NASHAT KHALAF, INDIVIDUALLY
TURQUOISE NETWORK AND ROMIE SALEM, INDIVIDUALLY

                Claimants.

                         FINAL JUDGMENT AND ORDER OF FORFEITURE

        This matter is before the Court on the Settlement Agreement and Release in this contested

forfeiture proceeding between the United States and Claimants Sterling Islands, Inc. and Jawad Khalaf,

individually, and Al Zuni Global Jewelry, Inc. and Nashat Khalaf, individually, and Turquoise Network

and Romie Salem, individually. (Doc. 79). The Court, being advised that all sentences have been imposed

in the related criminal case, 1:18-cr-04176-JB, and being otherwise fully advised in the premises, finds

that this case is ripe for final disposition.
            Case 1:16-cv-01304-KG-KBM Document 81 Filed 09/03/20 Page 2 of 3




       IT IS THEREFORE ORDERED, ADJUGED AND DECREED AS FOLLOWS:

       1.      The United States will release the Defendant pieces of jewelry identified as “Sterling” or

“Al Zuni” in Attachment 1 to the settlement agreement to a third party broker designated by Claimants.

The third party broker is subject to the approval, not to be unreasonably withheld, of the United States.

The third party broker will ship the released pieces of jewelry to Fashion Accessories 4 U Corp., 888

Tabok Mandaue, Cebu, Philippines 6014 at the Claimants’ expense. Claimants will obtain written

confirmations from the third party broker of both the shipment and receipt of the released pieces of

jewelry to the Philippines and provide a copy of the confirmations to the United States. The United

States, in its sole discretion, may retain temporary custody of any of the jewelry seized from the

residence at 1924 Count Fleet St. for evidentiary purposes in any criminal proceeding. Any jewelry so

retained will be subject to the terms of the settlement agreement following the sentencing and final

appeal in the criminal proceeding.

       2.      All right, title, and interest in the Defendant pieces of jewelry identified as “Government”

or “No Stamp” in Attachment 1 to the settlement agreement is forfeited to the United States and title

thereto is vested in the United States.

       3.      All right, title, and interest in the Defendant $288,738.94 IN FUNDS FROM BANK OF

AMERICA ACCOUNT NO. -3826, plus any accrued interest, is forfeited to the United States and title

thereto is vested in the United States.

       4.      The parties will bear their own costs and attorney’s fees in this case.



                                                      ___________________________________
                                                      UNITED STATES DISTRICT JUDGE




                                                     2
          Case 1:16-cv-01304-KG-KBM Document 81 Filed 09/03/20 Page 3 of 3



SUBMITTED BY:

Submitted via email on 9-1- 2020
STEPHEN R. KOTZ
Assistant U.S. Attorney
P.O. Box 607
Albuquerque, NM 87103
(505) 346-7274

APPROVED BY:

PEIFER, HANSON & MULLINS, P.A.

Approved via email on 9-1-2020
MARK T. BAKER, Esq.
Attorneys for Claimants Sterling Islands, Inc. and Jawad Khalaf, Individually
P.O. Box 25245
Albuquerque, New Mexico 87125-5245
(505) 247-4800

FREEDMAN BOYD HOLLANDER GOLDBERG
URIAS &WARD, P.A

Approved via email on 8-31-2020_
NANCY HOLLANDER, Esq.
JOHN W. BOYD, Esq.
Attorneys for Claimants Al Zuni Global Jewelry and Nashat Khalaf, Individually
20 First Plaza Center, NW, Suite 700
Albuquerque, NM 87102
505-842-9960

SANCHEZ, MOWRER & DESIDERIO, P.C.

Approved via email on 9-1-2020
RAYMOND G. SANCHEZ, Esq.
Attorneys for Claimants Turquoise Network and Romie Salem, Individually
P.O. Box 1966
Albuquerque, NM 87103
(505) 247-4321

Approved via email on 9-1-2020
M. NAOMI SALAZAR, Esq.
Co-Counsel for Claimants Turquoise Network and Romie Salem, Individually
P.O. Box 26542
Albuquerque NM 87125
(505) 243-4433

                                                   3
